Name: 84/104/Euratom: Council Decision of 21 February 1984 approving an amendment to the Statutes of the joint undertaking Hochtemperatur-Kernkraftwerk GmbH (HKG)
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  European construction;  Europe;  business organisation
 Date Published: 1984-02-29

 Avis juridique important|31984D010484/104/Euratom: Council Decision of 21 February 1984 approving an amendment to the Statutes of the joint undertaking Hochtemperatur-Kernkraftwerk GmbH (HKG) Official Journal L 058 , 29/02/1984 P. 0035 - 0036 Spanish special edition: Chapter 12 Volume 4 P. 0111 Portuguese special edition Chapter 12 Volume 4 P. 0111 *****COUNCIL DECISION of 21 February 1984 approving an amendment to the Statutes of the joint undertaking Hochtemperatur-Kernkraftwerk GmbH (HKG) (84/104/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 47 and 50 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 74/295/Euratom (1), the Council established the joint undertaking Hochtemperatur-Kernkraftwerk GmbH (HKG); Whereas on 11 July 1983 the general meeting of the joint undertaking decided to increase the company's subscribed capital; Whereas this increase calls for an amendment to the Statutes of the joint undertaking; Whereas such an amendment does not affect the provisions governing the joint undertaking and is consistent with the development of the project; Whereas such an amendment should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The amendment to the Statutes of the joint undertaking Hochtemperatur-Kernkraftwerk GmbH (HKG), annexed to this Decision, is hereby adopted. Article 2 This Decision shall apply from the day of its publication in the Official Journal of the European Communities. Article 3 This Decision is addressed to the Member States and to the joint undertaking Hochtemperatur-Kernkraftwerk GmbH (HKG). Done at Brussels, 21 February 1984. For the Council The President C. CHEYSSON (1) OJ No L 165, 20. 6. 1974, p. 7. ANNEX AMENDMENT TO THE STATUTES OF THE JOINT UNDERTAKING HOCHTEMPERATUR-KERNKRAFTWERK GmbH (HKG) The text of the Statutes annexed to Decision 74/295/Euratom are hereby amended as follows: 1. Article 3 is replaced by the following: 'Members 1.2 // The members of the company are: // Subscription // (a) Elektromark Kommunales Elektrizitaetswerk Mark AG, Hagen // DM 23 400 000 // (b) Gemeinschaftskraftwerk Weser GmbH, Veltheim // DM 23 400 000 // (c) Vereinigte Elektrizitaetswerke Westfalen AG, Dortmund // DM 25 400 000 // (d) Gemeinschaftswerk Hattingen GmbH, Hattingen // DM 10 800 000 // (e) Stadtwerke Aachen AG, Aachen // DM 4 500 000 // (f) Stadtwerke Bremen AG, Bremen // DM 2 500 000' 2. Article 4 is replaced by the following: 'The capital of the company shall be DM 90 million (ninety million German marks).'